McLennan, P. J.:
The sole provision for the benefit of Mary Bowen Orth, the widow of William Bowen, deceased, expressed in his will was a gift of the income during her life of a fund of $1.0,000, with the further direction that she should have the right to use the whole or any part of the principal of such fund if at any time “ necessary for the comfortable support and maintenance of my said wife.” Between the time of the probate of the will and the death of plaintiff’s testatrix, there had been paid to her at different times by the executor and trustee, as income of said $10,000 trust fund, the sum of $1,875, and the same was accepted by her as such income.
*121The clause of the will which disposes of the real estate of which William Bowen died seized is as follows:
“ First. After the payment of all my debts, if any there shall be, my funeral expenses and the costs of administering my estate, I give, devise and bequeath unto my two great-grandchildren all of the real estate of which I may die seized and possessed, and wheresoever situate, to be divided equally between them ; the two great-grandchildren hereinbefore referred to, and to whom this devise is made, being William Bowen Haggerty and John J. Haggerty.
“ Upon my decease before said children arrive at the age of twenty-one years, said real estate shall remain in the hands of my executor hereinafter named until the youngest of said children shall arrive at the age of twenty-one years, said executor to accumulate the rents and profits thereof and at the arrival of said youngest child to the age of twenty-one, said executor shall account to and pay over said 'accumulation to said great-grandchildren, less his expenses for necessary repairs and improvements which he is authorized to make, and also a liberal allowance for his services in executing such trust. Also all expenses and disbursements of conducting said trust.”
It is the appellants’ contention that from the language employed by the testator in disposing of his real estate and providing for the support and maintenance of his wife during her life, it ought to be held that he did not intend that the widow should enjoy the fruits of the legacy given to hen and be entitled to demand in addition dower in the real estate. The will does not, in express terms, state that the provision for the support and maintenance of the wife shall be in lieu of dower and there are no facts disclosed by the record which, independent of the will itself, throw any light upon the testator’s intention.
The language, however, we think is not ambiguous and, if not, it should be given its ordinary meaning in ascertaining the testator’s intention which, in such cases, is always the essential thing to be determined. The only legacy given by the testator to his wife was the income of $10,000 during her life, with the right to demand the whole or any part of the principal sum if necessary for her comfortable support and maintenance. We are not informed and it would not be proper to inquire whether or not the provision thus *122made was suitable and ample, although it does appear that her necessities did not require her to use the entire income of the fund. Of course, if there was no other provision in the will indicating a contrary intention, the widow would be entitled to her dower, wholly irrespective of the amount of the bequest to her. The rule is well settled that to bar a widow’s dower the testator must have intended such a result and such intention must clearly appear. To bar a claim of dower because of the acceptance of a legacy, such claim must be inconsistent with and repugnant to the provisions of the will respecting the disposition of the real estate. (Adsit v. Adsit, 2 Johns. Ch. 450.) And if there is a reasonable doubt as to the testator’s intention in that regard, the widow takes both dower and the legacy. (Matter of Gorden, 172 N. Y. 25, 28.) But it is equally well settled that where the real estate of a testator is disposed of by will in such manner as to clearly indicate that he did not intend that the use of one-third of it should belong to the widow, she is put to her election as between -a bequest for her benefit and her claim for dower, and, if she elects to take the former, she cannot have the latter.
In Asche v. Asche (113 N. Y. 232, 235) the court said: “ Although there is no express language providing that the bequest to the widow shall be in lieu of dower, yet where there is a manifest incompatibility between such provision and dower, it is held that she cannot take both, and is put to her election between them.” (Citing Vernon v. Vernon, 53 N. Y. 351; Konvalinka v. Schlegel, 104 id. 125; Matter of Zahrt, 94 id. 605.)
The provision of the will which is here the subject of controversy relating to the disposition of the testator’s real estate should be considered as a whole, and if so considered it seems to me that the intention of the testator respecting it is plain and absolutely free from doubt. I interpret the language of the provision to be that in case the testator survived the period when his youngest great-grandson should reach the age of twenty-one years, then upon the testator’s death all his real estate should immediately go to his two great-grandsons, share and share alike. But in case he died before his youngest great-grandson should become twenty-one years of age, then such real estate went to the executor in trust, to be held by him until such time, and in such event the execqtor was *123directed “ to accumulate the rents and profits thereof and at the arrival of said youngest child to the age of twenty-one, said executor shall account to and pay over said accumulation to said great-grandchildren, less his expenses for necessary repairs and improvements which he is authorized to make, and also a liberal allowance for his services in executing such trust. Also all expenses and disbursements of conducting said trust.” .
The purpose of the testator which, as it seems to me, is very clearly expressed, was to prevent his great-grandsons from coming into the possession of the real estate until the youngest of them became twenty-one years of age. In case he survived such date no trust was necessary; but if he did not, then he considered it prudent to create a trust and to name a trustee, who should be charged with the duty of taking possession of and of controlling, managing and improving such real property, collecting the rents and profits and then to turn it all over to such great-grandsons when the youngest should reach the age of twenty-one years.
By the provision in question the trustee was directed to take possession of, control, manage and improve the entire real estate of which the testator should die seized, not two-thirds of it, or any less than the whole. The trustee was directed to take possession of all of the real estate, to manage, keep in repair and improve the whole of it and to accumulate the income arising from it all during the minority of the youngest great-grandson. To hold that the widow in such case was entitled to the possession and use of one-third of such real estate during her natural life, or, in case it could not be divided, to compel a sale to the end that she might receive the value of her dower, would interfere with and practically nullify the' scheme of the testator respecting the disposition of his real property.
In Tobias v. Ketchum (32 N. Y. 319) the testator empowered his executors to rent, lease, repair and insure his real estate until sold or divided and out of the rents and profits to pay the provision made for the widow, and it was held a devise to them of the legal estate, in trust, and inconsistent with the claim of dower therein. The widow was accordingly put to her election.
In the Zahrt Case (supra) the obligation imposed by the testator, to keep the buildings insured, pay all taxes and keep the estate in good repair, was held inconsistent with the assertion of a dower right.
*124As was said in Matter of Gorden (supra, 33): “ Furthermore the direction ‘ to keep the real estate in repair and to insure against loss by fire,’ manifestly meant the entire estate, not -two-thirds thereof, for no division in the management, possession or control was in contemplation.”
We conclude that it was clearly the intention of the testator that his' entire real estate should be held in trust by'the executor until his youngest great-grandson should become of age; that such executor should manage and control it all, repair and improve it as a whole, and when such youngest child reached the age of twenty-one that the whole of such real estate should be turned over to him and his brother, share and share alike, together with the accumulated income therefrom, after deducting the amount expended for repairs, improvements and expenses and a •“ liberal allowance for his services in executing such trust,” and-that such intention thus clearly expressed by the language of the will was incompatible with and repugnant to the idea that the widow should be entitled to the possession of one-third of such real estate during her natural life, or the value of such use in case it could not be divided.
The interpretation of the will contended for by the respondent . would, as it seems to me, nullify the intent and scheme of the testator in the disposition of his real property as manifested by his will, and we conclude that plaintiff’s testatrix, having accepted the legacy bequeathed to her, was not entitled to dower in the premises of which her husband died seized. Having thus concluded, we deem it unnecessary to consider the other questions raised by the appellants upon this appeal.
It follows that the final and interlocutory judgments should be reversed and a new trial granted, with costs to the defendants to abide event.
All concurred, except Robson, J., not sitting.
Final and interlocutory judgments reversed and new trial ordered, with costs to appellants to abide event.